UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO. 8:14-CR-512-T-24TGW
DAVID BROCK LOVELACE. |

ORDER

This cause is before the Court on:

Dkt.
Dkt.
Dkt.
Dkt.
Dkt.
Dkt.
Dkt.
Dkt.

141
152
153
158
161
166
168
169

Transcript of Motion Hearing of Dec. 13, 2018
Motion to Suppress ,

Motion to Dismiss

Transcript of Motion Hearing of May 8, 2019
Response

Transcript of Status Conference of Dec. 14, 2018
Report and Recommendation

Reply

Defendant David Brock Lovelace, pro se, made an oral Motion to Suppress
and an oral Motion to Dismiss at the hearing before Magistrate Judge Thomas G.
Wilson on May 8, 2019. (Dkt. 168). The Government filed a Response to the
Motions. (Dkt. 161). Magistrate Judge Wilson has entered a Report and
Recommendation in which it is recommended that the Motions be denied.

(Dkt. 168).

Defendant Lovelace has not filed an Objection to the Report and
Recommendation but has filed a Reply to the Response. At the status
conference on June 11, 2019, the Court inquired as to any additional
Case No. 8:14-CR-512-T-24TGW

objections to the Report and Recommendation. Defendant Lovelace did
not assert any objection to the Report and Recommendation.

I. Motion to Suppress Complaint

Defendant Lovelace moved to suppress the Complaint, and/or
subsequent Indictment based on the alleged false statement that “A subsequent
investigation has established probable cause to believe that Lovelace is engaged
in a cash-for-patients kickback scheme involving clinical laboratory testing...”

(Dkt. 1, par. 18, pp. 7-8; Dkt. 158, p. 10). Defendant Lovelace cites the definition

of remuneration in 42 C.F.R. Sec. 411.351. (Dkt. 158, p. 12). Defendant Lovelace
argues that money was paid for patient information, and the furnishing of items, devices,
or supplies that are used solely for one or more of the following purposes,

for ordering tests or procedures for the entity furnishing items, devices, or supplies.
(Dkt. 158, p. 13). Defendant Lovelace argues that there is no probable cause and it

is false to say that it is illegal behavior. (Dkt. 158, p. 13). In summary, there is a

false statement in the Complaint that is necessary for the presence of probable

cause. (Dkt. 158, p. 14).

Defendant Lovelace asserts that the Complaint allowed the Government to
obtain an indictment after the fact. (Dkt. 158, p. 15). Defendant Lovelace admits
that there is no statement or physical evidence that Defendant Lovelace is
seeking to suppress. The Motion to Suppress is directed only to the Complaint
(Dkt. 1) and/or the Indictment (Dkt. 24). (Dkt. 158, p. 15).

Il. Motion to Dismiss Indictment With Prejudice

Defendant Lovelace moved to dismiss the Indictment with prejudice

2
Case No. 8:14-CR-512-T-24TGW

for violation of Defendant Lovelace’s Sixth Amendment right to speedy trial.

Defendant Lovelace argues that he asserted his right to a speedy trial
on December 13, 2018. (Dkt. 158, p. 15). Defendant Lovelace cites
Barker v. Wingo, 407 U.S. 514 (1972)(defendant can assert right to speedy trial
at any point during case), and U.S. v. Knight, 562 F.3d 1314 (11" Cir. 2009)
(pretrial delay becomes prejudicial as it approaches one year; Sixth Amendment
right attaches at time of arrest, or indictment, whichever occurs first, and proceeds to
date of trial). (Dkt. 158, pp. 16-17). Defendant Lovelace contends that he is three
and one-half years into a prejudicial delay of Defendant's Sixth Amendment right to
a speedy trial. Defendant Lovelace contends that he meets all four prongs of the
test for violation of the Sixth Amendment right to a speedy trial, and therefore the
Court should dismiss this case with prejudice. (Dkt. 158, p. 18).

lil. Response
A. Motion to Suppress

The Government responds that the Criminal Complaint does not
contain false allegations concerning Defendant Lovelace's criminal activity.
The Government asserts that Defendant Lovelace is incorrect in arguing that
the affidavit contains a false statement of the law, specifically in asserting that his
activities were not in violation of the law because it was “pérfectly allowable for
[him] or for anybody to pay for the furnishing of the swabs to collect the saliva.”
(Dkt. 158 at 12:11-13;14).

The Government further argues that the Indictment (Dkt. 24) is the operative
Case No. 8:14-CR-512-T-24TGW

charging document, not the Criminal Complaint (Dkt. 1). Since Defendant Lovelace
has been charged by indictment, Defendant Lovelace’s Motion to Suppress

is without merit. Augustin v. United States, 2018 WL 4323913, *9 (E.D. Tenn.
Sept. 10, 2018)(unpublished).

The Government further argues that if the Court construed Defendant’s
Motion as a motion to dismiss the indictment, there is no legal infirmity in the indictment.
United States v. Belcher, 927 F.2d 1182, 1185 (11" Cir. 1991).

The Government further argues that in the Motion to Suppress, Defendant
Lovelace essentially argues that the affidavit supporting the Complaint ignored an
affirmative defense, that it was legal to provide certain medical supplies to medical
clinics for their use in collecting the swab specimens.

The Government asserts that Defendant Lovelace relied on the definition
of “remuneration” in 42 C.F.R. Sec. 411.351, but that is a regulation concerning a
statutory exclusion (42 U.S.C. Sec. 1395nn(h)(1)(C)(ii)) from the definition of
remuneration in a different statute, the Stark Law. See Pub. Law No. 101-239.
103 Stat. 2106 (1989). The Government notes that it is accurate that the Stark
Law excludes the provision of biological test supplies from,the definition of improper
remuneration. The Government also notes that the Anti-Kickback Statute does
not include a similar exclusion for the provision of certain items, devices or
supplies. 42 U.S.C. Sec. 1320a-7b(b)(3). The Government argues that the
only carve-outs for remuneration under the Anti-Kickback Statute are the specific
statutory exceptions and regulatory safe harbors under the Anti-Kickback Statute,
and the statutory exceptions to the definition of remuneration under the Stark Law
do not have any impact on the definition of remuneration under the Anti-Kickback
Statute.
Case No. 8:14-CR-512-T-24TGW

The Government further argues that the safe harbor that Defendant Lovelace
identifies would not insulate Defendant Lovelace’s conduct in paying illegal cash
kickbacks to the clinics in return for the specimens they collected. Defendant
Lovelace is not charged with paying remuneration in the form of the provision of
biological test supplies, but with paying remuneration in the form of cash kickbacks
in violation of the Anti-Kickback Statute, and there is no safe harbor for kickbacks.

B. Motion to Dismiss Indictment With Prejudice

The Government argues that Defendant Lovelace's Motion to Dismiss the
Indictment with prejudice is without merit and should be denied.

The Government recognizes that the four-part test in Barker v. Wingo, 407
U.S. 514, 530 (1972) applies to the Court's consideration of the alleged
violation of Defendant's Sixth Amendment right to speedy trial:

the length of the delay;

the reason for the delay;

whether and how Defendant asserts his right;

any resulting prejudice to Defendant caused by the delay.

ONS

The Government notes that Defendant Lovelace was arrested on November
14, 2014 on the Complaint. At Defendant Lovelace’s initial appearance on
November 17, 2014, Defendant Lovelace was detained and determined to be in
violation of his bond in Case No. 8:14-CR-464-T-23AAS. A grand jury returned an
Indictment on December 10, 2014.

The Government notes that Defendant Lovelace argues that the delay
from his arrest and indictment to the start of his trial, approximately 4.5 years,
Case No. 8:14-CR-512-T-24TGW

is presumptively prejudicial and triggers Barker analysis. ~The Government
recognizes that courts have held that a delay becomes “presumptively prejudicial”
as it approaches one year. United States v. Schlei, 122 F.3d 944, 987 (11" Cir.
1997).
a

The Government argues that, although a Barker analysis is triggered
by presumptively prejudicial delay, Defendant Lovelace’s argument fails the
remaining three prongs of the Barker test.

At the outset, the Government argues that Defendant Lovelace personally
requested or consented to each and every delay since his indictment either by
signed waiver of his speedy trial rights and/or by orally waiving those rights in
open court and filing motions to continue the trial.

The Government further argues that the ostensible reason for the delay in
this case is attributable to Defendant's desire to defend himseif on one case at
a time, i.e. to focus on his defense at trial in Case No. 8:14-CR-464-T-23AAS and
to pursue his appeal without having to defend himself in this case at the same time.

The Government further argues that at the May 8, 2019 hearing, Defendant
Lovelace claimed he asserted his right to a speedy trial before this Court in a
hearing on December 13, 2018. The Government argues that nothing in the record
reflects Defendant Lovelace’s assertion of his right to speedy trial at any time
since his indictment. The Government argues that a defendant has the responsibility
for asserting a speedy trial claim, and a defendant's failure to assert his constitutional
right to speedy trial is weighed heavily against the defendant.

The Government further argues that Defendant Lovelace cannot establish

e
Case No. 8:14-CR-512-T-24TGW

that Defendant Lovelace was prejudiced by the delay. Defendant Lovelace did not
argue actual prejudice from: 1) oppressive pre-trial incarceration; 2) anxiety and
concern of the defendant; and 3) the possibility that his defense will be impaired by
the delay. In this case, there is no oppressive pre-trial incarceration because
Defendant Lovelace violated his bond and continued his criminal activity; in addition,
Defendant is in custody because he was sentenced to serve 174 months upon

his conviction in the first trial.

The Government argues that Defendant Lovelace cannot demonstrate
that he suffered anxiety and concern over the criminal charges, in light of the
fact that Defendant Lovelace continued his criminal conduct while free on bond
in the first case.

The Government further argues that Defendant Lovelace has made no
argument that his defense will be prejudiced as a result of the delay. At the
hearing on May 8, 2019, Defendant Lovelace admitted he is not prejudiced by the delay
due to the unavailability of witnesses. Defendant Lovelace told the
Court that he had no witnesses to call. (Dkt. 159, p. 19). .

Based on the above arguments, the Government requests that Defendant
Lovelace’s Motion to Dismiss be denied.

IV. Reply
Defendant Lovelace requests leave to Reply to the Government's

Response. Defendant Lovelace argues that the Government made a false
statement on page 10 of the Response when the Government wrote “nothing in
Case No. 8:14-CR-512-T-24TGW

the record reflects Lovelace’s assertion of his right to speedy trial at any time
since his indictment.” Defendant Lovelace points out that a transcript of the
December 13, 2018 Motion Hearing has been filed. (Dkt. 141).

After consideration, the Court grants Defendant Lovelace’s request
for leave to file a Reply, and will consider the argument within the Reply.

The Court includes below an excerpt of the Transcript of the Motion Hearing
of December 13, 2018, and an excerpt of the Transcript of the Status Conference
of December 14, 2018 before Judge Kovachevich:

A. Motion Hearing before Honorable Thomas G Wilson,
United States Magistrate Judge, on December 13, 2018
Dkt. 141 Transcript

The Court: Okay. Anything further we need to address?
Mr. Michelich: Not for the Government, Your Honor. Thank you.

The Defendant: I'd like to assert my right to a speedy trial. I'd also like to
ask for mandatory dismissal under Eleventh Circuit precedent.

The Court: The first thing I'll tell you is one of the rules of this Court is
any motion you make has to be in writing, so you have to
comply with that rule, and you can tell Judge Kovachevich
tomorrow of your demand for a speedy trial. | think there was,
as | recall, | think the docket entry there’s a waive through,
| don't know, July of next year.

Mr. Michelich: That is correct. The Defendant has waived speedy trial
through the end of July.
The Court: He can un-waive it.
Case No. 8:14-CR-512-T-24TGW

The Defendant:

(Dkt. 141, p. 13).

The Court:

The Defendant:

The Court:

Ms. Barror:

The Court:

(Dkt. 141, p. 14).

(Dkt. 141, p. 15).

| can assert speedy trial at any time and | can’t waive the
Sixth Amendment right under the Eleventh Circuit precedent,
U.S. versus Knight, 2009. .

What did you say, you can’t waive what?

| can’t waive my Sixth Amendment right to a speedy
trial.

Okay. Well, as a matter of fact you’re correct, and if

this were Judge Merryday’s case, he deals with those
kinds of waivers differently than other judges around

here. The point is you’re going to see Judge Kovachevich
tomorrow. You can tell her that you no longer waive it
until whatever July was, so the ball is in your Court. But
any other motion other than the local rules, it has to be

in writing among other things, but that’s one of the rules
you have to comply with.

And, Your Honor, for inmates you would allow, because
| don’t know if the county jail if he’s going to have access
to a computer where you—just are handwritten.

We don’t know. Typically they file handwritten stuff

on paper, but I’m not sure where he’s going to be,
because we've gotten word from the Marshals that
Pinellas County is overpopulated and so they're having
some issue with that and Defendants are going to have
to be put in Citrus County. My

Impression is that they have a little better facility.
You've been there, I’m sure.
Case No. 8:14-CR-512-T-24TGW

B. Status Conference before Honorable Elizabeth A. Kovachevich,
United States District Judge, on December 14, 2018

Dkt. 166

Mr. Michelich:

The Court:

Nir. Michelich:

The Court:

Mr. Michelich:

The Court:

The Defendant:

The Court:

(Dkt. 166, p. 11)

Transcript

| have one last request. | know we have limited time. And
| was looking at the docket entry. Docket Entry 116, Your
Honor said if a written waiver of speedy trial is filed prior
to the status conference that Your Honor had scheduled
last August —

Yes.

—that then Your Honor would exclude that time. Then
there was a written waiver that Ms. Barror filed, and it was
signed by the defendant. And that is now at Docket Entry
No. 118.

But that waived it until July of —

To the end of July 2019. However, there is not

a subsequent docket entry from Your Honor making
the necessary findings under paragraph (7)(A), that it

is in the interest of justice. And | know that’s what Your
Honor was thinking.

Allright. Are you renewing that motion right now? Are
you renewing the motion for the Court to have a

waiver of speedy trial by you in the charges in this case
through the end of July 2020? Yes or nor?

Yes.
All right. The Court will grant that motion, ends of justice,

3161(h)(7)(A) is granted, and the excludable time applies,
until the end of July, 2019. And

10
Case No. 8:14-CR-512-T-24TGW

Mr. Michelich:

The Court:

we're having you back the 1“ of February.
Anything else you want, John?
No. Thank you, Your Honor, very much.

Thank you. And I’m not meaning to ignore you. I’m just
trying to concentrate on him right now.

All right. Now, I'm concerned about you having that computer
and the rest of it. :

| want a report on that. You make it to Sonya so that | know,
my courtroom deputy.

Deputy U.S. Marshal: Yes. Your Honor.

The Court:

Ms. Barror:

The Court:
Ms. Barror:

The Court:

The Defendant:
The Court:

(Dkt. 166, p. 12)

Allright. Anything else?

You want the defendant to make the report to Sonya, Your
Honor, or the marshals?

No. | want you to do it and the marshals.

Okay.

| want you to do it as an officer of the Court. It’s easier for
you to make the report that he does, in fact, have the

equipment available to him.

And then the clock is running for the 30 days for you to
do what you need to do. Okay?

Okay.

All right everybody? Fine. Anything ©

else right now? You're coming back the 1° of February.

11
Case No. 8:14-CR-512-T-24TGW

The Defendant:

The Court:

The Defendant:

The Court:

Nir. Michelich:

(Dkt. 166, p. 13).

| mean, all this is violative of the Constitution. | mean, you
have mandatory dismissal under Rule 48(b) of the Federal
Rules of Criminal Procedure right now.

I've got to have a motion with regard to that. You're going

to have to have motions in front of me; sir. | understand

you have your position. But I’m going to have to look at the
paperwork. It’s going to have to be entered. They have a
chance to respond to it. | know this is to some extent new and
to some extent old, because you’ve been through a case with
Judge Merryday. But I've got to take care of that, okay?

There’s nothing in the Constitution about local rules of the
Middle District of Florida.

Right. | noticed that when | read the Constitution myself.
You have to go to law school to be affected by all of this,
okay? All right. Don’t worry about it. We'll take care of

this in February. .All right? Get your papers filed. That's
all on this one. You're done for now. :

Thank you, Your Honor.

V. Report and Recommendation

Defendant Lovelace’s Motions were referred to Magistrate Judge Wilson

based on Defendant Lovelace’s request to present his Motions orally. Magistrate
Judge Wilson conducted a Motion Hearing on May 8, 2019. (Dkt. 158).

The Report and Recommendation includes statements of fact that are

drawn from the record. Magistrate Judge Wilson did not conduct an evidentiary

hearing. The statements of fact are included in the Report and Recommendation to

provide the context for Defendant’s Motions and are not the resolution of disputed

facts.

12
Case No. 8:14-CR-512-T-24TGW

A. Motion to Suppress

In the Report and Recommendation, Magistrate Judge Wilson notes that:
1) the Indictment supercedes the Criminal Complaint, and 2) Defendant Lovelace
acknowledged that no statements or physical evidence were seized from Defendant
upon his arrest on the Complaint. Therefore, there is no evidence to suppress.

Magistrate Judge Wilson determined it was not necessary to address the
Government's argument responding to Defendant's Motion to Suppress that it was
perfectly legal for him to pay cash for DNA swabs and patient information, in order to
resolve Defendant's Motion to Suppress. Magistrate Judge Wilson concludes the
Motion to Suppress failed at the outset because there is nothing to suppress, and
therefore recommends denial of Defendant Lovelace’s Motion to Suppress.

B. Motion to Dismiss Indictment With Prejudice

In the Report and Recommendation, Magistrate Judge Wilson recognized
that the Court considers four factors in determining whether there has been
a violation of a defendant's Sixth Amendment right to a speedy trial. See Barker v.
Wingo, 407 U.S. 514, 530 (1972). (Dkt. 168, p. 16). Magistrate Judge Wilson
further notes:

The length of the delay must be “presumptively prejudicial” in
order to trigger an inquiry into the other three factors. A delay
is presumptively prejudicial as it approaches one year. /d.

On the other hand, even when there is a presumptively

prejudicial delay, the defendant still retains the burden of proving

the remaining factors in the speedy trial inquire. United States

v. Clark, 83 F.3d 1350, 1352 (11 Cir. 1996). Additionally, unless
the first three Barker factors “weigh heavily against the government,”
a defendant generally must show actual prejudice to satisfy the

. 43
Case No. 8:14-CR-512-T-24TGW

fourth prong of the analysis. United States v. Register, 182 F.3d
820, 827 (11" Cir. 1999).

At the hearing on May 8, 2019, Defendant Lovelace argued that he
satisfied all four prongs of the Barker test. Magistrate Judge Wilson noted that
Defendant was arrested on a Complaint on November 14, 2014, and was indicted
by a grand jury on December 10, 2014. Magistrate Judge Wilson found that
the time lapse of four and one-half years is presumptively prejudicial for the
purpose of triggering an inquiry into the other three Barker factors.

Although Defendant Lovelace argued that the subsequent trial delays
are attributable to the Government, Magistrate Judge Wilson found that the docket
reflects an accumulation of delays that are solely attributable to Defendant Lovelace.
(Dkt. 168, pp., 16-18), and that the delay in this case is not a factor that weighs
against the Government.

As to the next Barker factor, “whether and when the defendant asserted
the right to a speedy trial,” Magistrate Judge Wilson found that Defendant
Lovelace’s assertion of his speedy trial right on December 13, 2018, undercuts
Defendant's implicit contention that he aggressively sought to exercise his right
to a speedy trial. Magistrate Judge Wilson found that any delay following
Defendant's purported assertion of his speedy trial right was attributable to
Defendant Lovelace, and this factor does not weigh against the Government.
(Dkt. 168, pp. 19-20).

As to the final Barker factor, Magistrate Judge Wilson found that
Defendant was not able to make a single argument that the delay in
his trial resulted in actual prejudice to Defendant Lovelace. Magistrate Judge Wilson
observed that Defendant Lovelace did not express anxiety at the hearing, nor did

14
Case No. 8:14-CR-512-T-24TGW

Defendant Lovelace demonstrate in any way the conditions under which he was
held, or the length of his confinement, rendered the delay a constitutional violation.
(Dkt. 168, pp. 21-22). ,

Magistrate Judge Wilson concluded that Defendant Lovelace has not
shown his Sixth Amendment constitutional right to speedy trial was violated,
and therefore recommends that the Motion to Dismiss be denied. (Dkt. 168,
p. 23).

'
a 8

VI. Discussion
A. Standard of Review

Under the Federal Magistrates Act, Congress vested Article Ill judges with
the power to “designate a magistrate judge to hear and determine any pretrial
matter pending before the court,” subject to various exceptions. 28 U.S.C. 636
(b)(1). The Act further vests magistrate judges with authority to submit proposed
findings of fact and recommendations for disposition by an Article Ill judge. 28
U.S.C. Sec. 636(b)(1)(B). “Within fourteen days after being served with a copy
[of a magistrate judge’s Report and Recommendation], any party may serve
and file written objections to [the magistrate judge's] proposed findings and
recommendations.” 28 U.S.C. Sec. 636(b)(1). On review by the district court,
“the court shall make a de novo determination of those portions of the report...to
which objection is made.” fd.

As the Eleventh Circuit Court of Appeals has explained, a party's objections
must “specifically identify the portions of the proposed findings and recommendation
to which objection is made and the specific basis for objection.” Macort v. Prem,
Inc., 208 Fed. Appx. 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d

15
Case No. 8:14-CR-512-T-24TGW

815, 822 (11th Cir.1989)). “It is critical that the objection be sufficiently specific and
not a general objection to the report.” fd at 784 (citing Goney v. Clark, 749 F.2d 5, 7
(3d Cir.1984)).

In this case, the Court found it was necessary to shorten the time for
filing an objection to the Report and Recommendation. Defendant Lovelace
did not file an objection to the Report and Recommendation. At the status
conference on June 11, 2019, the Court again inquired as to any objections
to the Report and Recommendation Defendant Lovelace wanted to raise.
Defendant Lovelace did not raise any objections at that time.

B. Motion to Suppress

Defendant Lovelace has not filed any objection to the Report and
Recommendation as to Defendant's Motion to Suppress. The Court has
independently reviewed the record. After consideration, the Court adopts and
incorporates the Report and Recommendation, and denies Defendant's Motion to
Suppress. |

C. Motion to Dismiss Indictment With Prejudice

Defendant Lovelace has not filed any objection to the Report and
Recommendation as to Defendant's Motion to Dismiss. The Court has independently
reviewed the record. After consideration, the Court adopts and incorporates the
Report and Recommendation, and denies Defendant's Motion to Dismiss Indictment
With Prejudice.

Defendant Lovelace’s Reply was filed after the Report and
Recommendation. In Defendant Lovelace’s Reply, Defendant Lovelace argues

16
Case No. 8:14-CR-512-T-24TGW

that he did raise his Sixth Amendment right to a speedy trial at the Motion Hearing
on December 13, 2018.

To the extent that Defendant Lovelace’s Reply could be construed
as an objection to the Report and Recommendation, the Court overrules it.
The Report and Recommendation reflects that Magistrate Judge Wilson knew
that Defendant Lovelace asserted his speedy trial right on December 13, 2018,
and that Magistrate Judge Wilson considered Defendant's assertion in
the context of “whether and when the defendant asserted his right to a speedy trial,”
the third Barker factor.

The Court notes that Defendant Lovelace did assert his Sixth Amendment
right to speedy trial before Magistrate Judge Wilson on December 13, 2018.
Magistrate Judge Wilson directed Defendant Lovelace to assert his Sixth Amendment
right at the Status Conference on December 14, 2019. However, at the Status
Conference on December 14, 2019, when Judge Kovachevich asked Defendant
Lovelace if he wished to renew his motion for the Court to have a waiver of speedy
trial through July, 2019, Defendant Lovelace responded “Yes.” Judge Kovachevich
then set another status conference for February 1, 2019. When Defendant Lovelace
asserted a “mandatory dismissal under Rule 48(b) of the Federal Rules of
Criminal Procedure,” Judge Kovachevich directed that Defendant Lovelace
file a written motion, in accord with Defendant’s renewed waiver of speedy trial.
(Dkt. 166, p. 13). Accordingly, it is

ORDERED that the Report and Recommendation (Dkt. 168) is adopted and
incorporated by reference. Defendant David Brock Lovelace’s Motion to
Suppress (Dkt. 152) is denied and Motion to Dismiss Indictment With Prejudice
(Dkt. 153) is denied.

17
Case No. 8:14-CR-512-T-17TGW

me

DONE and ORDERED in Chambers in Tampa, Florida on this _/@_ day of

June, 2019.

Copies to:

All parties and counsel of record
Pro Se Defendant:

David Brock Lovelace

Reg. #60735-018

Pinellas County Jail

14400 49" St. North
Clearwater, FL 33762

18

Qu CE eh /
SUSAN C. BUCKLE

Senior United States District Judge
